Third District Court of Appeal
                               State of Florida

                           Opinion filed April 27, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D15-5
                         Lower Tribunal No. 12-31570
                             ________________

                                Robert Hanna,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before WELLS, EMAS and LOGUE, JJ.

      WELLS, Judge.
      Robert Hanna appeals from his conviction and sentence for manslaughter,

claiming the trial court erred in denying his motion for judgment of acquittal.

Alternatively, Hanna claims that he is entitled to a new trial because the standard

jury instruction for self-defense was internally inconsistent and therefore

fundamentally flawed; an investigating officer was improperly permitted to

comment on Hanna’s guilt; and the lower court failed to conduct a complete

Melbourne v. State, 679 So. 2d 759 (Fla. 1996), inquiry before excluding an

African-American juror.

      We find no merit in any of these claims but note that in rejecting Hanna’s

claim as to the Melbourne issue, we join in the decisions in Spencer v. State, 41
Fla. L. Weekly D700 (Fla. 2d DCA Mar. 18, 2016), and Ivy v. State, 41 Fla. L.

Weekly D704 (Fla. 2d DCA Mar. 18, 2016), in doing so.

      Affirmed.




                                        2